951 So. 2d 965 (2007)
Johnnie Sylvester SMITH, Appellant,
v.
STATE of Florida, Appellee.
No. 1D06-6613.
District Court of Appeal of Florida, First District.
March 13, 2007.
Johnnie Sylvester Smith, pro se, Appellant.
Bill McCollum, Attorney General, and Philip W. Edwards, Assistant Attorney General, Tallahassee, for Appellee.
*966 PER CURIAM.
Having considered the appellant's response to this Court's order of January 25, 2007, we dismiss this appeal for lack of jurisdiction. The notice of appeal filed on December 20, 2006, appealing the Order on the appellant's postconviction motion, rendered on November 7, 2006, is untimely. Because the notice of appeal was filed more than 30 days after rendition of the order, this Court is without appellate jurisdiction. See Fla. R.App. P. 9.110(b). This appeal is hereby dismissed, but in light of appellant's claims that he did not timely receive a copy of the order denying his motion, we do so without prejudice to appellant's right to file a petition for belated appeal pursuant to Florida Rule of Appellate Procedure 9.141(c). DISMISSED.
HAWKES, THOMAS, and ROBERTS, JJ., concur.